      Case 1:19-cr-00622-DLC Document 61 Filed 12/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :           19cr622-02 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 JOSE ALVAREZ,                           :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced on December 18,

2020 at 11:00 a.m.   The Court has since been informed that the

sentencing proceeding must be adjourned to a different date.          In

addition, due to the recent spike in COVID-19 cases, an in-court

proceeding may not be available to the defendant.         Accordingly,

it is hereby

     ORDERED that the sentencing proceeding is rescheduled for

December 16, 2020 at 3:00 p.m.

     IT IS FURTHER ORDERED that defense counsel shall respond to

the following question by December 11, 2020:

          If an in-court sentencing proceeding is unavailable,
          does the defendant consent to be sentenced at a
          videoconference proceeding?

     If the defendant consents to be sentenced at a

videoconference proceeding, either as a matter of preference or

because an in-court proceeding is unavailable, please complete
         Case 1:19-cr-00622-DLC Document 61 Filed 12/07/20 Page 2 of 2



and submit the written consent form attached to this Order if it

is feasible to do so.

Dated:      New York, New York
            December 7, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
